                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

DANNY RAY WILLIAMS                                                                PLAINTIFF

v.                               4:18CV00065-SWW-JTK

PULASKI COUNTY DETENTION FACILITY, et al.                                     DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.    There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.   Accordingly,

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Summary Judgment

(Doc. No. 31) is GRANTED, and Plaintiff=s Complaint is DISMISSED with prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 10th day of April, 2019.


                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE




                                               1
